Order, Family Court, Bronx County (David Victor, H.E.), entered on or about December 1, 1999, which denied petitioner’s application for support arrears under a support order dated December 13, 1983, unanimously affirmed, without costs.
We reject petitioner’s argument that if it is against public policy to waive future child support, then it should be against public policy to waive the right to collect child support arrears. The parties’ March 23, 1993 stipulation, in which they settled a proceeding brought by petitioner to collect child support arrears due under the 1983 support order with mutual waivers of any right to child support and a transfer of the child’s custody to respondent, is not against public policy insofar as past support was waived (cf., Dox v Tynon, 90 NY2d 166, 174). Nor does the stipulation fail for lack of consideration. Concur— Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.